UNITED STATES SECURITIES AND EXCHANGE COMMISSIONWASHINGTON, DC 20549 FORM 8-KCURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of report: (Date of earliest event reported): January 22, 2016 Nexstar Broadcasting Group, Inc.(EXACT NAME OF REGISTRANT AS SPECIFIED IN ITS CHARTER) Delaware(State or other jurisdiction of incorporation) 000-50478(Commission File Number) 23-3083125(IRS Employer Identification No.) 545 E. John Carpenter Freeway, Suite 700Irving, Texas 75062(Address of Principal Executive Offices, includingZip Code) (972) 373-8800(Registrant’s Telephone Number, Including Area Code) N/A(Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instructions A.2. below): ¨Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01. Other Events. On January 22, 2016, Nexstar Broadcasting Group, Inc. issued a press release, a copy of which is attached hereto as Exhibit No. 99.1 and incorporated by reference herein, announcing that its board of directors has declared a quarterly cash dividend of $0.24 per share of its outstanding Class A Common Stock. The dividend is payable on February 26, 2016, to stockholders of record on February 12, 2016. Item 9.01. Financial Statements and Exhibits. (d) Exhibits Exhibit No. Description Press Release issued on January 22, 2016 SIGNATURES
